Exhibit 10.1
 
 
INDEMNIFICATION AGREEMENT


This Indemnification Agreement (the “Agreement”) is made as of the 23rd day of
May, 2012, by and between NEWPARK RESOURCES, INC. a Delaware corporation (the
“Company”), and Lee Ann Kendrick (“Indemnitee”), with reference to the
following:
 
A.           The Company has offered to employ Indemnitee as the Vice President,
Human Resources of the Company.
 
B.           The Certificate of Incorporation, as amended, and the Bylaws, as
amended, of the Company provide that the Company shall indemnify its “agents”
(as defined herein), including directors and officers, against specified
expenses and losses arising as a result of their services as such agents, to the
fullest extent permitted by the Delaware General Corporation Law (the “GCL”).
 
C.           Section 145(f) of the GCL provides that the indemnification
provisions of the CGL are not exclusive of any rights to which a person seeking
indemnification may be entitled under the Certificate of Incorporation or Bylaws
of a corporation or under an agreement providing for indemnification.
 
D.          Indemnitee has indicated that she may not be willing to be in the
employ of the Company in the absence of indemnification in addition to that
provided by the Company’s Certificate of Incorporation and Bylaws.
 
E.           It is the intention of this Agreement to provide to Indemnitee
certain indemnification rights that are in addition to those rights described in
the Company’s Certificate of Incorporation and Bylaws.
 
NOW, THEREFORE, as an inducement to Indemnitee to serve as an officer of the
Company, the Company agrees with Indemnitee as follows:
 
1.             Indemnification.  The Company shall indemnify Indemnitee if
Indemnitee was or is a party or is threatened to be made a party to any
proceeding (including but not limited to a proceeding by or in the right of the
Company to procure a judgment in its favor) by reason of the fact that
Indemnitee is or was an agent of the Company or of any other entity for which
Indemnitee served at the request of the Company, against expenses (including but
not limited to attorneys’ fees and litigation costs), judgments, fines,
settlements and other amounts actually and reasonably incurred in connection
with such proceeding if Indemnitee acted in good faith and in a manner
Indemnitee reasonably believed to be in the best interests of the Company and
its subsidiaries, and, in the case of a criminal proceeding, had no reasonable
cause to believe that Indemnitee’s conduct was unlawful.  The termination of any
proceeding by judgment, order, settlement, conviction or upon a plea of nolo
contendere or its equivalent shall not, of itself, create a presumption that
Indemnitee did not act in good faith and in a manner which Indemnitee reasonably
believed to be in the best interests of the Company and its subsidiaries or that
the Indemnitee had reasonable cause to believe that the Indemnitee’s conduct was
unlawful.
 
2.             Mandatory Payment of Expenses.  To the extent that Indemnitee has
been successful on the merits in defense of any proceeding referred to in
Section 1 or in defense of any claim, issue or matter therein, Indemnitee shall
be indemnified against expenses actually and reasonably incurred by Indemnitee
in connection therewith.
 
 
Page 1 of 7

--------------------------------------------------------------------------------

 
 
3.             Expenses; Indemnification Procedure.
 
3.1           Advance of Expenses.  At the times specified in Section 3.4(a)
hereof, the Company shall advance all expenses incurred by Indemnitee in
defending any proceeding prior to the final disposition of such
proceeding.  Indemnitee hereby undertakes to repay such amounts advanced if it
shall be determined ultimately that Indemnitee is not entitled to be indemnified
by the Company.
 
3.2           Notice/Cooperation by Indemnitee.  As a condition precedent to
Indemnitee’s right to be indemnified under this Agreement, Indemnitee shall give
the Company notice in writing as soon as practicable of any claim made against
Indemnitee for which indemnification will or could be sought under this
Agreement.  Notice to the Company shall be directed to the Secretary of the
Company at the address shown on the signature page of this Agreement (or such
other address as the Company shall designate in writing to Indemnitee).  Delay
in providing notice shall not preclude Indemnitee from asserting his rights
under this Agreement, unless and only to the extent that such delay causes
actual loss to the Company.  Indemnitee shall give the Company such information
and cooperation as it may reasonably require and as shall be within Indemnitee’s
reasonable ability to provide.
 
3.3           Determination of Standard of Conduct.
 
(a)           It shall be a defense to any claim by Indemnitee for
indemnification hereunder and to any action brought by Indemnitee pursuant to
Section 3.4(a) (other than a claim or action to enforce a claim for expenses
incurred in connection with any proceeding in advance of its final disposition)
that Indemnitee has not met the standard of conduct which makes it permissible
for the Company to indemnify Indemnitee for the amount claimed, but the burden
of proving such defense (by clear and convincing evidence) shall be on
the  Company, and Indemnitee shall be entitled to receive interim payments of
expenses pursuant to Section 3.1 unless and until such defense is finally
adjudicated by court order or judgment from which no further right of appeal
exists.  It is the parties’ intention that, if the Company contests Indemnitee’s
right to indemnification, the question of Indemnitee’s right to indemnification
shall be for the court to decide, and neither the failure of the Company
(including its Board of Directors, any committee or subgroup of the Board of
Directors, independent legal counsel, or its stockholders) to have made a
determination that indemnification is proper in the circumstances because
Indemnitee has met the applicable standard of conduct, nor an actual
determination by the Company (including its Board of Directors, any committee or
subgroup of the Board of Directors, independent legal counsel, or its
stockholders) that Indemnitee has not met such standard of conduct, shall create
a presumption that Indemnitee has or has not met the applicable standard of
conduct.  Except as provided in Sections 2 and 3.1, Indemnitee shall be
indemnified by the Company under this Agreement unless it shall be determined by
a court of competent jurisdiction that indemnification of Indemnitee is improper
under the circumstances of the particular proceeding because the Indemnitee has
not met the applicable standard of conduct set forth in Section 1.
 
 
Page 2 of 7

--------------------------------------------------------------------------------

 
 
(b)           No indemnification or advance shall be made under this Agreement,
except as provided in Section 2 or Section 3.1, in any circumstance where it
appears that it would be inconsistent with any condition expressly imposed by a
court in approving a settlement.
 
3.4           Certain Procedural Matters.
 
(a)           Any indemnification and advances provided for in this Agreement
shall be made no later than thirty (30) days after receipt of the written
request of Indemnitee.  If a claim under this Agreement, under any statute, or
under any provision of the Company’s Certificate of Incorporation or Bylaws
providing for indemnification is not paid in full by the Company within thirty
(30) days after a written request for payment thereof has first been received by
the Company, Indemnitee may, but need not, at any time thereafter bring an
action against the Company to recover the unpaid amount of the Claim, and,
subject to Section 14 of this Agreement, Indemnitee shall also be entitled to be
paid for the expenses of bringing such action.
 
(b)            Notice to Insurers.  If, at the time of the receipt of a notice
of a claim pursuant to Section 3.2 hereof, the Company has director and officer
liability insurance in effect, the Company shall give prompt notice of the
commencement of such proceeding to the insurers in accordance with the
procedures set forth in the respective policies.  The Company shall thereafter
take all necessary or desirable action to cause such insurers to pay, on behalf
of the Indemnitee, all amounts payable as a result of such proceeding in
accordance with the terms of such policies.  If the Company fails to take such
action on Indemnitee’s behalf, Indemnitee may do so, whereupon the Company shall
indemnify Indemnitee against all expenses incurred by Indemnitee in connection
with any proceeding brought by Indemnitee against the insurers for recovery
under any such insurance.
 
(c)           Selection of Counsel.  The Company shall be entitled to assume the
defense of any proceeding with respect to which it is obligated to advance
expenses pursuant to Section 3.1, with counsel reasonably satisfactory to
Indemnitee, upon the delivery to Indemnitee of written notice of its election to
do so.  After delivery of such notice, approval of such counsel by Indemnitee
and the retention of such counsel by the Company, the Company will not be liable
to advance counsel fees to Indemnitee with respect to the same proceeding,
provided that (i) Indemnitee shall have the right to employ his or her counsel
in any such proceeding at Indemnitee’s expense; and (ii) if (A) the employment
of counsel by Indemnitee has been previously authorized by the Company, (B)
Indemnitee shall have reasonably concluded that there may be a conflict of
interest between the Company and Indemnitee in the conduct of any such defense,
or (C) the Company shall not, in fact, have employed counsel to assume the
defense of such proceeding, then the fees and expenses of Indemnitee’s counsel
shall be at the expense of the Company.
 
 
Page 3 of 7

--------------------------------------------------------------------------------

 
 
4.            Additional Indemnification Rights; Non-exclusivity.
 
4.1           Scope.  Notwithstanding any other provision of this Agreement, the
Company hereby agrees to indemnify the Indemnitee to the fullest extent
permitted by law (in effect at any time between the date the Indemnitee became
an agent of the Company and the date the claim is resolved) notwithstanding that
such indemnification is not specifically authorized by the other provisions of
this Agreement, the Company’s Certificate of Incorporation, Bylaws or by
statute.  In the event of any change in any applicable law, statute or rule
which narrows the right of a Delaware corporation to indemnify a member of its
Board of Directors or an officer or other agent, such changes, to the extent not
otherwise required by such law, statute or rule to be applied to this Agreement,
shall have no effect on this Agreement or the parties’ rights and obligations
hereunder.
 
4.2           Other Rights Authorized.  The indemnification provided by this
Agreement shall not be exclusive of (a) any additional rights to indemnification
for breach of duty to the Company and its stockholders while acting in the
capacity of a director, officer, employee or agent of the Company or of any
other entity for which Indemnitee served at the request of the Company or (b)
any other rights to which Indemnitee may be entitled under any Bylaw, agreement,
vote of stockholders or disinterested directors, or otherwise, both as to action
in Indemnitee’s official capacity and as to action in another capacity while
holding such office, in each case, to the extent such additional rights to
indemnification are authorized in the Company’s Certificate of
Incorporation.  The indemnification provided under this Agreement shall continue
as to Indemnitee for any action taken or not taken while serving in an
indemnified capacity even though Indemnitee may have ceased to serve in such
capacity at the time of any covered proceeding.
 
5.            Partial Indemnification.  If Indemnitee is entitled under any
provision of this Agreement to indemnification by the Company for some or a
portion of the expense, judgments, fines or penalties actually or reasonably
incurred by him or her in the investigation, defense, appeal or settlement of
any civil or criminal action, suit or proceeding, but not for the total amount
thereof, the Company shall nevertheless indemnify Indemnitee for the portion of
such expenses, judgments, fines or penalties to which Indemnitee is entitled.
 
6.            Mutual Acknowledgement.  Both the Company and Indemnitee
acknowledge that in certain instances, Federal law or applicable public policy
may prohibit the Company from indemnifying its directors, officers and agents
under this Agreement or otherwise.  Indemnitee understands and acknowledges that
the Company has undertaken or may be required in the future to undertake with
the Securities and Exchange Commission to submit the question of indemnification
to a court in certain circumstances for a determination of the Company’s right
under public policy to indemnify Indemnitee.
 
7.            Charter Provisions.  The Company at all times shall have and
maintain in its Certificate of Incorporation or Bylaws, or both, as necessary in
order to be effective under the GCL, provisions for exculpating directors from
liability and for indemnifying officers, directors, employees and agents, in
each case to the fullest extent permitted under the GCL, which provisions shall
not be amended except as required by applicable law or except to make changes,
permitted by law, that would enlarge Indemnitee’s right of indemnification.
 
 
Page 4 of 7

--------------------------------------------------------------------------------

 
 
8.             Officer and Director Liability Insurance.  The Board of Directors
of the Company shall, from time to time, make the good faith determination
whether or not it is practicable for the Company to obtain and maintain a policy
or policies of insurance with reputable insurance companies providing the
officers and directors of the Company with coverage for losses from wrongful
acts, or to ensure the Company’s performance of its indemnification obligations
under this Agreement.  Among other consideration, the Company will weigh the
costs of obtaining such insurance coverage against the protection afforded by
such coverage.  Notwithstanding the foregoing, the Company shall have no
obligation to obtain or maintain such insurance if the Company determines in
good faith that such insurance is not reasonably available, if the premium costs
for such insurance are disproportionate to the amount of coverage provided, if
the coverage provided by such insurance is limited by exclusions so as to
provide an insufficient benefit, or if Indemnitee is covered by similar
insurance maintained by a subsidiary or parent of the Company.
 
9.             Severability.  Nothing in this Agreement is intended to require
or shall be construed as requiring the Company to do or fail to do any act in
violation of applicable law.  The Company’s inability, pursuant to court order,
to perform its obligations under this Agreement shall not constitute a breach of
this Agreement.  The provisions of this Agreement shall be severable as provided
in this Section 9.  If this Agreement or any portion hereof shall be invalidated
on any ground by any court of competent jurisdiction, then the Company shall
nevertheless indemnify Indemnitee to the full extent permitted by any applicable
portion of this Agreement that shall not have been invalidated, and the balance
of this Agreement not so invalidated shall be enforceable in accordance with its
terms.
 
10.           Exceptions.  Any other provision herein to the contrary
notwithstanding, the Company shall not be obligated pursuant to the terms of
this Agreement:
 
10.1           To indemnify or advance expenses to Indemnitee with respect to
proceedings or claims initiated or brought voluntarily by Indemnitee and not by
way of defense, except with respect to proceedings brought to establish or
enforce a right to indemnification under this Agreement, the Company’s
Certificate of Incorporation or Bylaws, or any other statute or law or otherwise
as required or permitted under Section 145 of the GCL, but such indemnification
or advancement of expenses may be provided by the Company in specific cases if
the Board of Directors has approved the initiation or bringing of such suit; or
 
10.2           To indemnify Indemnitee for any expenses incurred by the
Indemnitee with respect to any proceeding instituted by Indemnitee to enforce or
interpret this Agreement, if a court of competent jurisdiction determines that
each of the material assertions made by the Indemnitee in such proceeding was
not made in good faith or was frivolous; or
 
10.3           To indemnify Indemnitee for expenses or liabilities of any type
whatsoever (including, but not limited to, judgments, fines, ERISA excise taxes
or penalties, and amounts paid in settlement) which have been paid directly to
Indemnitee by an insurance carrier under a policy of officers’ and directors’
liability insurance maintained by the Company; or
 
10.4           To indemnify Indemnitee for expenses and the payment of profits
arising from the purchase and sale by Indemnitee of securities in violation of
Section 16(b) of the Securities Exchange Act of 1934, as amended, or any similar
successor statute; or
 
10.5           To indemnify Indemnitee for any act, omission or transaction
listed in the exceptions to waiver of personal liability of a director set forth
in Section 102(b)(7) of the GCL.
 
 
Page 5 of 7

--------------------------------------------------------------------------------

 
 
11.           Construction of Certain Phrases.
 
11.1           For purposes of this Agreement, “agent” means any person who is
or was a director, officer, employee or other agent of the Company, or is or was
serving at the request of the Company as a director, member of a committee of
the Board of Directors, officer, employee or agent of another foreign or
domestic corporation which was a predecessor corporation of the Company or of
another enterprise at the request of such predecessor corporation; “proceeding”
means any threatened, pending or completed action or proceeding, whether civil,
criminal, administrative or investigative; and “expenses” includes, without
limitation, attorney’s fees and any expenses of establishing a right to
indemnification or any other right under this Agreement.
 
11.2           For purposes of this Agreement, “person” means any individual,
and any domestic or foreign corporation, partnership, association, trust or
other entity or organization, including a government or political subdivision or
any agency or instrumentality thereof; and “predecessor or acquired person”
means a person which was a predecessor of the Company or a majority of whose
equity interests or assets is or was acquired by the Company.
 
11.3           For purposes of this Agreement, references to the “Company” shall
include any subsidiary of the Company and, in addition to the resulting
corporation, any constituent corporation (including any constituent of a
constituent) absorbed in a consolidation or merger which, if its separate
existence had continued, would have had power and authority to indemnify its
directors, officers, and employees or agents, so that if Indemnitee is or was a
director, officer, employee or agent of such constituent corporation, or is or
was serving at the request of such constituent corporation as a director,
officer, employee or agent of another corporation, partnership, joint venture,
trust or other enterprise, Indemnitee shall stand in the same position under the
provisions of this Agreement with respect to the resulting or surviving
corporation as Indemnitee would have with respect to such constituent
corporation if its separate existence had continued.
 
11.4           For purposes of this Agreement, references to “other enterprises”
shall include employee benefit plans; references to “fines” shall include any
excise taxes assessed on Indemnitee with respect to any employee benefit plan;
and references to “serving at the request of the Company” shall include any
service as a director, member of a committee of the Board of Directors, officer,
employee or agent of the Company which imposes duties on, or involves services
by, such director, officer, employee or agent with respect to any employee
benefit plan, its participants, or beneficiaries; and if Indemnitee acted in
good faith and in a manner Indemnitee reasonably believed to be in the best
interests of the participants and beneficiaries of an employee benefit plan,
Indemnitee shall be deemed to have acted in a manner “not opposed to the best
interests of the Company” as referred to in this Agreement.
 
12.           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall constitute an original.
 
13.           Successors and Assigns.  This Agreement shall be binding upon the
Company and its successors and assigns, and shall inure to the benefit of
Indemnitee and the heirs, executors, and administrators of the Indemnitee.
 
 
Page 6 of 7

--------------------------------------------------------------------------------

 
 
14.           Attorneys’ Fees.  In the event that any action is instituted by
Indemnitee under this Agreement to enforce or interpret any of the terms hereof,
Indemnitee shall be entitled to be paid all court costs and expenses, including
reasonable attorneys’ fees, incurred by Indemnitee with respect to such action,
unless as a part of such action, the court of competent jurisdiction determines
that each of the material assertions made by Indemnitee as a basis for such
action was not made in good faith or was frivolous.  In the event of an action
instituted by or in the name of the Company under this Agreement, or to enforce
or interpret any of the terms of this Agreement, Indemnitee shall be entitled to
be paid all court costs and expenses, including attorneys’ fees, incurred by
Indemnitee in defense of such action (including with respect to Indemnitee’s
counterclaims and cross-claims made in such action), unless as a part of such
action the court determines that each of Indemnitee’s material defenses to such
action was not made in good faith or was frivolous.
 
15.           Notice.  All notices, requests, demands and other communications
under this Agreement shall be in writing and shall be deemed duly given (a) if
delivered by hand and receipted for by the party addressed, on the date of such
receipt, or (b) if mailed by domestic certified or registered mail with postage
prepaid, on the third business day after the date postmarked.  Addresses for
notice to either party are as shown on the signature page of this Agreement, or
as subsequently modified by written notice.
 
16.           Choice of Law.  This Agreement shall be governed by and its
provisions construed in accordance with the laws of the State of Delaware, as
applied to contracts between Delaware residents entered into and to be performed
entirely within Delaware.
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 

 
NEWPARK RESOURCES, INC. (the “Company”)
    2700 Research Forest Drive, Suite 100    
The Woodlands, Texas  77381
         
Date
By:
/s/ Paul L. Howes       Name: Paul L. Howes       Title: President & CEO        
 

 
AGREED TO AND ACCEPTED:



         
/s/ Lee Ann Kendrick
(“Indemnitee”)      
Lee Ann Kendrick
   
 
       
 
 

 
 
 
Page 7 of 7